                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                           Case No. 18-cv-02965-HSG
                                   8                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S EX
                                                                                             PARTE MOTION FOR
                                   9             v.                                          ADMINISTRATIVE RELIEF TO
                                                                                             PROCEED UNDER PSEUDONYM
                                  10     SUN LIFE ASSURANCE COMPANY OF
                                         CANADA,                                             Re: Dkt. No. 3
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court GRANTS Plaintiff’s ex parte motion to proceed under a pseudonym. See Dkt.

                                  14   No. 3. Defendant has not opposed Plaintiff proceeding anonymously.

                                  15          Generally, Federal Rule of Civil Procedure 10(a) requires the title of the complaint to

                                  16   “name all the parties,” but “a party may preserve his or her anonymity in judicial proceedings in

                                  17   special circumstances when the party’s need for anonymity outweighs prejudice to the opposing

                                  18   party and the public’s interest in knowing the party’s identity.” Does I thru XXIII v. Advanced

                                  19   Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000). Use of a pseudonym may be appropriate

                                  20   “[w]here it is necessary . . . to protect a person from harassment, injury, ridicule or personal

                                  21   embarrassment.” United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1980). One such instance

                                  22   is “when anonymity is necessary to preserve privacy in a matter of sensitive and highly personal

                                  23   nature.” Does I thru XXIII, 214 F.3d at 1068 (internal quotation omitted).

                                  24          This dispute involves sensitive and personal medical records and diagnoses, which may

                                  25   cause Plaintiff injury or embarrassment if released. See Complaint ¶¶ 20–24. Allowing Plaintiff

                                  26   to proceed under a pseudonym will result in no prejudice to Defendant, because it has knowledge

                                  27   of her identity and access to the sealed administrative record. And Plaintiff’s need for anonymity

                                  28   outweighs the public’s interest in knowing her identity, because there is no reason that the public
                                   1   needs to connect Plaintiff’s name to the underlying record or the Court’s decisions, and anonymity

                                   2   will likely result in fewer documents being sealed from public view.

                                   3          The Court GRANTS Plaintiff’s motion to proceed under a pseudonym.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 3/11/2019

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
